wo on Dn wh ee BY NO

NY NO N N WY NY NR NO VN §*§ | | | YF FSF +e SelhlUh ChlU El
oot ON OA Um SelhlUmhGlUmN Orel iC COUClCCOOCOCDOCUMGS OD ON CO

Case 3:19-cv-04541-LB Document 8 Filed 08/19/19 Page 1of 4

D. Victoria Baranetsky (SBN 311892)

THE CENTER FOR INVESTIGATIVE REPORTING
1400 65th St., Suite 200

Emeryville, CA 94608

Telephone: (510) 809-3160

Fax: (510) 849-6141

vbaranetsky @revealnews.org

Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

THE CENTER FOR INVESTIGATIVE
REPORTING,

Case No. 3:19-cv-04541

Plaintiffs,
v.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

ae ae ee ee ee ee Se eee ee Se ee”

 

afi
CERTIFICATE OF SERVICE

CERTIFICATE OF SERVICE

 
Cc manny aon ee Ye NY

10
ll
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

Case 3:19-cv-04541-LB Document 8 Filed 08/19/19 Page 2 of 4

Cc IFICATE VICE

1, Maria Feldman, declare as follows:

lL.
a

At the time of service I was at least 18 years of age and not a party to this lawsuit.

On August 15, 2019, I served copies true and correct copies of the following

documents (hereinafter referred to as “copies”):

a.
b.

c.

SUMMONS

COMPLAINT AND EXHIBITS

CIVIL COVER SHEET

CERTIFICATE OF INTERESTED ENTITIES

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR
DEADLINES

MAGISTRATE JUDGE LAUREL BEELER CASE MANAGEMENT STANDING
ORDER

STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT OF
CALIFORNIA

BROCHURE ENTITLED “CONSENTING TO A MAGISTRATE JUDGE’S
JURISDICTION IN THE NORTHERN DISTRICT OF CALIFORNIA”

CONSENT OR DECLINATION FORM TO MAGISTRATE JUDGE
JURISDICTION

PLAINTIFFS’ CONSENT TO MAGISTRATE JUDGE

ECF REGISTRATION INFORMATION

U.S. DISTRICT COURT OF NORTHERN CALIFORNIA ECF REGISTRATION
INFORMATION HANDOUT

3. I served the United States Department of Justice by placing the copies in a postage paid

envelope through certified mail addressed to the person(s) listed hereinafter, by depositing said

envelope into the U.S, mail:

United States Attorney's Office for the Northern District of California, Civil Process

ois
CERTIFICATE OF SERVICE

 
Cowon fo hl FelUlUhrhhUhFCND ll

NH NHN NY NY NY NN ND WN WN Ff FF F§- FS SOO Sel Sl el
oY nN OA Se OhUlwBehLUmN lM lUcOlCCOClCoOOCNOCONCUlUMRlUlUlUMePOUCUNUU CUO

Case 3:19-cv-04541-LB Document 8 Filed 08/19/19 Page 3 of 4

Clerk, Federal Courthouse, 450 Golden Gate Avenue, 11th Floor, San Francisco, CA
94102.
b. Attorney General of the United States, United States Department of Justice, Service
of Process, 950 Pennsylvania Avenue, NW, Washington DC 20530-0001.
c. Federal Bureau of Investigation, 2101 Webster St., Oakland, CA 94612.
d. Federal Bureau of Investigation, Office of General Counsel, 935 Pennsylvania Ave
NW, Washington, DC 20535.
4. Iam anemployee of The Center for Investigative Reporting.
5. I declare under penalty of perjury that the foregoing is true and correct. This was executed
on August 15, 2019 in Emeryville, CA.

DATED: August 15, 2019 Respectfully subsnitted,

By: W {
Manet eldman

 

 

sae
CERTIFICATE OF SERVICE

 
 

 

7014 3090 0001 1276 Sank

50

?018 3090 0001 1274 57

Case 3:19-cv-04541-LB Document 8 Filed 08/19/19 Page 4 of 4

U.S. Postal Service”

eat LY MAIL? RECEIPT

eleTrter seem creel eG

bein it al AL S E

 

 

 

 

 

$3.50 ee
Chases omniesy) a SOs AUB =
omeunteceasy lnm)
Di Aawt tag ration Required 5 19 Fy
C)Aset Sgretwo Mewrictad Oxtvery $

cA
° Edge tga mn
vans ff

OSS Tots ey Service"
CERTIFIED MAIL? RECEIPT

omestic Mai! Only

  

 

 

 

 

 

 

 

U.S, Postal Service”
eM A, MAIL® RECEIPT

Domestic

 
  
 

eo

 

 

 

Se eect ens

7016 3050 0001 1274 sa

 

U.S. Postal Service”
See Lae MAIL° RECEIPT

 

 

 

 

 

7016 3090 0001 1276 5813

 

 
